                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                     CASE NO.: 2:14-cr-76-FtM-38MRM

MICHAEL TERRILL FAIRCLOTH


                                          ORDER1

       Before the Court is Defendant Michael Faircloth’s pro se Motion to Dismiss the

Indictment filed on December 16, 2019. (Doc. 260). For the below reasons, the Court

denies the motion.

       In July 2014, a federal grand jury indicted Faircloth for possessing a firearm as a

convicted felon. (Doc. 1). Faircloth moved to dismiss the Indictment because of the

Supreme Court’s then-recent decision in Johnson v. United States, 135 S. Ct. 2551

(2015). The Court denied the motion. (Doc. 108). Fast-forward to January 2016: a jury

convicted Faircloth on the indicted charge. (Doc. 161). The Court then denied his motion

for a new trial (Doc. 188).     A year later, the Court sentenced him to 120 months’

imprisonment (Doc. 227) and denied his motion to correct his sentence (Doc. 235).

Faircloth appealed, but the Eleventh Circuit affirmed his conviction and sentence. (Doc.

258). Still unhappy, Faircloth again tries to dismiss the Indictment, but this time for failure

to state an offense under Federal Rule of Criminal Procedure 12(b)(3)(B)(v). But the

motion is untimely.



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
       Rule 12 motions allege a defect in the indictment for failing to state an offense are

pretrial motions made before trial. See Fed. R. Crim. P. 12(b)(3). This rule aligns with the

Criminal Scheduling Order (Doc. 6) that set deadlines for filing such motions. Plus,

Faircloth already tried moving to dismiss the Indictment that the Court denied. Faircloth

has been tried, convicted, and sentenced. And appealed those matters to no avail.

Faircloth’s newest motion to challenge the Indictment is too late.

       Accordingly, it is now

       ORDERED:

       Defendant Michael Faircloth’s Motion to Dismiss (Doc. 260) is DENIED.

       DONE AND ORDERED in Fort Myers, Florida on this 21st day of January 2020.




Copies: Parties of Record




                                             2
